Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best known prior art fails to anticipate or, absent impermissible hindsight, fails to render obvious the claimed control system for detonation of a plurality of fireworks using a mobile device, at least the features in independent claim 1 of,  “…the plurality of control display screens comprising: at least one manual firing screen including a plurality of selectable icons, the selectable icons of the plurality of selectable icons corresponding to respective ports of the plurality of ports, the selectable icons being configured to be engaged to cause the one or more control signals to be sent from the mobile device to the firing module to activate the detonator of the plurality of detonators that is associated with the respective port to facilitate manual activation thereof, and at least one show designer screen including a plurality of selectable areas and a firing icon, the selectable areas of the plurality of selectable areas corresponding to respective ports of the plurality of ports, the selectable areas being configured to be engaged to facilitate creation of a customized fireworks show according to a defined sequence or pattern, the firing icon is configured to be engaged to cause the one or more control signals to be sent from the mobile device to the firing module to execute the fireworks show by activating the detonators associated with the respective ports according to the the defined sequence or pattern”; 
and at least the features in independent claim 20 of,  “…the plurality of control display screens comprising at least one manual firing screen that facilitates individual activation of each detonator of the plurality of detonators, and at least one show designer screen a plurality of selectable areas operable to facilitate generation of one or more customized fireworks shows that enable ignition or detonation of the plurality of fireworks according to a defined sequence or pattern; wherein the at least one manual firing screen comprises a plurality of selectable icons, the selectable icons of the plurality of selectable icons corresponding to respective ports of the plurality of ports, the selectable icons being configured to be engaged to cause the one or more control signals to be sent from the mobile device to the firing module to activate the detonator of the plurality of detonators that is associated with the respective port to facilitate manual activation thereof, and wherein each selectable area of the plurality of selectable areas corresponds to a respective port of the plurality of ports, and the at least one show designer screen includes a firing icon that is configured to be engaged to cause the one or more control signals to be sent from the mobile device to the firing module to execute the fireworks show by activating the detonators associated with the respective ports according to the defined sequence or pattern”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 26874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES S BERGIN/Primary Examiner, Art Unit 3641